DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse of Group I, in the reply filed on 07/15/22, is acknowledged.

Claim Status
3.  Claims 1-14, 16-20, and 26-28 are pending. Claims 15 and 21-25 are cancelled. Claims 11-14, 16-17, 19-20, and 26-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/22. Claims 1-10 and 18 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 05/01/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
5. Claim 9 is objected to because of the following informalities:  awkward wording and/or extra words. As written, claim 9 appears to be drawn to methods requiring the use of all three of peptides comprising the amino acid sequences of SEQ ID NOs: 2, 4 and 6; however, by using the words “...wherein the at least one...” coupled to “... comprises a polypeptide...” (see line 2); and “... a polypeptide...” (see line 3); and “...a polypeptide (see lines 3-4) introduces awkwardness is the reading of the claim since the claim requires no less than three polypeptides. The Office recommends removing “at least one” to clearly indicate all three are indeed required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


7. Claims 1-7 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Instant claims are drawn to methods for detecting antibodies specific for Babesia microti in a biological sample, comprising: providing at least one B. microti antigenic polypeptide immobilized on a solid support, wherein the at least one antigenic polypeptide is selected from a polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 2, a polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 4 and a polypeptide comprising an amino
acid sequence at least 90% identical to SEQ ID NO: 6; contacting the solid support with the biological sample under conditions sufficient to allow binding of any B. microti specific antibodies present in the biological sample to the at least one B. microti antigenic polypeptide, thereby forming antigen-antibody complexes; and detecting the antigen-antibody complexes (see claim 1).
Consequently, it is the Office’s position that (1) the claim constitutes a "broad generic claim” based on the lack of guidance regarding sequence “variants” (i.e. sequences having 90%-95% similarity; see claim 7); and (2) the claimed genus has substantial variation because of the numerous permutations permitted. However, the specification does not provide adequate written description to identify this broad and variable genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the claimed polypeptide (e.g. which 90-95% of the amino acids must be maintained and which 5-10% may be substituted within a variant) and the claimed function to be maintained (e.g. binding of B. microti specific antibodies to form antigen-antibody complexes).  It is noted that while the description of the ability of a claimed protein sequence may generically describe that protein molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify critical amino acids and/or subsequences within SEQ ID NO: 2, 4 and/or 6 that must be retained in order to maintain the claimed functional activity of binding of B. microti specific antibodies to thereby form antigen-antibody complexes. Therefore, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP 2434), the characteristics of the ability to bind B. microti specific antibodies and form antigen-antibody complexes, is insufficient to describe the genus. Consequently, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic since, without a disclosed or art-recognized (see below) structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely (i.e. even a skilled artisan cannot immediately envision the structures necessary). Accordingly, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement.
Nevertheless, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. In the instant case, the specification describes that there is a scarcity of well-characterized immunodominant Babesia microti antigens for applications in diagnostic assays and that enzyme-based tests have been less successful than immuno-fluorescent assays (e.g. see page 2, lines 1-6). The specification provides complete structural information for SEQ ID NO: 2 (BmSERA); SEQ ID NO: 4 (BmMCFRP); and SEQ ID NO: 6 (BmPiS); with variable results for positively identifying Babesia microti antibodies ranging from 68% to 89% individually; and 96% when all three were used together (e.g. see Table 2). However, the claims, as written, also encompass the individual use of only partial structures of SEQ ID NO: 2, 4 and 6 (i.e. sequence variants having only 90-95% similarity); but, the specification does not adequately describe any variants of any of these sequences having both 90% (or even 95%) similarity and the claimed functions.  The specification reports the genome distribution of B. microti antigens (see Fig. 1) and some domain architecture thereof (see Fig. 2), but it is unclear how (or if) this information relates to sequence variants having 90-95% similarity to SEQ ID NOs 2, 4 and/or 6 and the functional activity of binding the B. microti specific antibodies in a sample. In addition, the specification describes that most of the genes encoding the antigenic proteins were not localized to the terminal region, nor to the highly variable sub-telomeric region, as previously thought; and that most have never been characterized and possess unknown cellular or biological functions; and that none of the antigens share homology with each other (see page 28, lines 13-27). Therefore, the specification provides evidence of unpredictability in the structure-function correlation of the sequences and, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous sequence variants having both the claimed structural attributes and functional properties have not yet been identified. Accordingly, the specification also does not provide adequate written description to identify the broad and variable genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the variation within the genus (i.e. there appears to be zero species of sequence variants that are sufficiently described).  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus claimed.
With regards to the state of the art, the use of immunoassays to detect Babesia infections were still under development and thus, necessarily unpredictable, as evidenced by, for example, Erwin et al. 2013 (WO 2013/059795) and Meredith et al. 2021 (Technologies for Detection of Babesia microti: Advances and Challenges; Pathogens 10: 1563). Erwin teaches there are no commercial, validated and FDA approved test for Babesia microti (e.g. page 2, lines 14-30).  Similarly, Meredith teaches (as of 2021) there are no laboratory-based or commercial rapid antigen detection tests (e.g. see section 3.2.2). Further, Meredith teaches that detection of Babesia presents unique challenges and highlights debates in the literature regarding the failure of antibody-based tests to detect early stage infections and the inability to distinguish between active and resolved infectious states (e.g. page 1, abstract and introduction; and section 3.2.3). Thus, the state of the art does not provide adequate written description support for which structural features of any particular polypeptide sequence would predictably retain their functional activity and thus, by extension cannot adequately support which sequence variations would predictably retain binding functions (i.e. the state of the art is not sufficient to identify which amino acids must be conserved in order to maintain the claimed functions). 
Consequently, neither the specification nor the state of the art provides sufficient written description to support the broad and variable genus encompassed by the claims and thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a).


	
Claim Rejections - 35 USC § 112
7. Claims 1-7 and 10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for methods of detecting antibodies comprising the use of SEQ ID NOs 2, 4, and/or 6; the specification does not reasonably provide enablement for the use sequence variants thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is/are methods for detecting antibodies specific for Babesia microti in a biological sample, comprising: providing at least one B. microti antigenic polypeptide immobilized on a solid support, wherein the at least one antigenic polypeptide is selected from a polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 2, a polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 4 and a polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 6; contacting the solid support with the biological sample under conditions sufficient to allow binding of any B. microti specific antibodies present in the biological sample to the at least one B. microti antigenic polypeptide, thereby forming antigen-antibody complexes; and detecting the antigen-antibody complexes. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species (e.g. a fully described sequence) what other species (e.g. sequence variations thereof) may or may not work; see MPEP 2164.03.
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous partial structures (i.e. variations) of the claimed sequences.  However, without guidance on which of the structural components are required (i.e. which amino acids must be conserved) to maintain their claimed functions (i.e. bind to specific antibodies and form complexes) and without a disclosed correlation between function and structure, undue experimentation would be require to determine which of the numerous structures actually work. Accordingly, undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, because while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification (see below).  
Amount of direction provided by Inventor and Existence of Working Examples: The specification states that there is a scarcity of well-characterized immunodominant Babesia microti antigens for applications in diagnostic assays and that enzyme-based tests have been less successful than immuno-fluorescent assays (e.g. see page 2, lines 1-6). The specification provides complete structural information for SEQ ID NO: 2 (BmSERA); SEQ ID NO: 4 (BmMCFRP); and SEQ ID NO: 6 (BmPiS); with variable results for positively identifying Babesia microti antibodies ranging from 68% to 89% individually; and 96% when all three were used together (e.g. see Table 2). However, the claims, as written, also encompass the individual use of only partial structures of SEQ ID NO: 2, 4 and 6 (i.e. sequence variants having only 90-95% similarity thereto); but, the specification does not sufficiently disclose any variants of any of these sequences having both 90% (or even 95%; see claim 7) similarity and the claimed functions.  The specification reports the genome distribution of B. microti antigens (see Fig. 1) and some domain architecture thereof (see Fig. 2), but it is unclear how (or if) this information relates to sequence variants having 90-95% similarity to SEQ ID NOs 2, 4 and/or 6 and the ability to bind the B. microti specific antibodies in a sample. In addition, the specification discloses that most of the genes encoding the antigenic proteins were not localized to the terminal region, nor to the highly variable sub-telomeric region, as previously thought; and that most have never been characterized and possess unknown cellular or biological functions; and that none of the antigens share homology with each other (see page 28, lines 13-27). Therefore, the specification provides evidence of unpredictability in the structure-function correlation of the sequences. Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach the necessary structure-function correlations and/or a representative number and variety of species, as set forth above.  Therefore, the only way to determine if the functional property of a sequence variant is indeed retained, is empirical testing of each and every variant encompassed.  Consequently, based on the almost unfathomable number of possibilities, a non-routine amount of experimentation would be required to practice the full scope of the invention, with a reasonable expectation of success, because testing such a vast number of options would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of non-routine.  
State of the Prior Art and Level of Predictability in the Art: With regards to the state of the art at the time of filing, the use of immunoassays to detect Babesia infections were still under development and thus, necessarily unpredictable, as evidenced by, for example, Erwin et al. 2013 (WO 2013/059795) and Meredith et al. 2021 (Technologies for Detection of Babesia microti: Advances and Challenges; Pathogens 10: 1563). Erwin teaches there are no commercial, validated and FDA approved test for Babesia microti (e.g. page 2, lines 14-30).  Similarly, Meredith teaches (as of 2021) there are no laboratory-based or commercial rapid antigen detection tests (e.g. see section 3.2.2). Further, Meredith teaches that detection of Babesia presents unique challenges and highlights debates in the literature regarding antibody-based tests failure to detect early stage infections and inability to distinguish between active and resolved infectious states (e.g. page 1, abstract and introduction; and section 3.2.3). Therefore, because the claimed functions cannot be predicted from the claimed partial structures or variations thereof, the functional characteristics must be determined empirically.  Consequently, the full scope of the claims is not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of experimentation, based on the astronomically vast number of sequence variations permitted.  
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to SEQ ID NO: 2, 4, and 6, to all of the other variants of SEQ ID NO: 2, 4, and 6, with the same functional properties, as broadly as is claimed.  The skilled artisan simply cannot envision the structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such structures or to test for such properties, after the fact. Thus, even one of skill in the art, would have to engage in undue experimentation to determine which variations retain the necessary functional properties and thereby carry out the full scope of the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species (i.e. a single, well-defined sequence for each protein) usually does not provide an adequate basis to support generic claims.  This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous variants, and accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue. It is noted that providing methods for determining the functional properties, would not reduce the amount of experimentation required because the functional properties still must be determined empirically.  Therefore, the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the claimed partial structures (e.g. sequence variations), with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the full scope of the claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a).

Conclusion
8.  Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing the additional objection to claim 9 above.

9. Claim 18 is allowed.
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 23, 2022